Citation Nr: 1735976	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  13-18 818A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for a pharyngeal hemangioma.

2.  Entitlement to service connection for a pharyngeal hemangioma.



REPRESENTATION

Appellant represented by:	Vanessa L. Brice, Attorney



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active duty with the United States Air Force from March 1951 to November 1952. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified at a July 2017 Board hearing and a transcript is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for pharyngeal hemangioma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A claim for service connection for a hemangioma was denied by the RO in April 1953, and no new and material evidence pertinent to this claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran; this rating action is the last final denial as to that issue on any basis before the present attempt to reopen the claim.

2.  Evidence received since the April 1953 rating decision is new and raises a reasonable possibility of substantiating the underlying claim of service connection for pharyngeal hemangioma.


CONCLUSION OF LAW

New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a pharyngeal hemangioma.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  With regard to the claim to reopen the previously denied issue of entitlement to service connection for pharyngeal hemangioma, the Board is granting in full the benefits sought on appeal.  Thus, no further discussion of VA's duty to notify and assist with respect to this issue is necessary.

Law and Analysis

Once a decision becomes final, absent submission of new and material evidence, a claim may not thereafter be reopened or readjudicated by VA.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Moreover, if it is determined that new and material evidence has been submitted, the claim must be reopened and considered on the merits.  Elkins v. West, 12 Vet. App. 209 (1999).

In determining whether evidence is new and material, the credibility of the new evidence is, preliminarily, to be presumed.  If the additional evidence presents a reasonable possibility that the claim could be allowed, the claim is accordingly reopened and the ultimate credibility or weight that is accorded such evidence is ascertained as a question of fact.  38 C.F.R. § 3.156; Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In an April 1953, rating decision, the RO essentially denied service connection for hemangioma (claimed as growth in throat) on the basis that it existed prior to the Veteran's period of military service and was not shown to have been aggravated by military service.  The April 1953 rating decision became final because no notice of disagreement or new and material evidence was submitted within one year of the date on which it was issued.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  This rating action was the last final denial as to this issue on any basis before the present attempt to reopen the claim.

However, the evidence received since then is both new and material to the claim.  Such evidence consists of a medical opinion from the Veteran's private physician who concluded that the Veteran's diagnosed hemangioma tumor is more likely than not directly related to his military service.  This opinion relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating it.  This new evidence, in conjunction with VA's duty to assist, requires reopening.  Shade, 24 Vet. App. at 117.  Accordingly, the claim is reopened, but the Board finds that a remand is necessary for further development.


ORDER

New and material evidence having been received, the claim for service connection for a pharyngeal hemangioma is reopened, and to this extent only, the appeal is granted.


REMAND

In light of the Board's finding that the previously denied claim for service connection for a pharyngeal hemangioma is reopened, the underlying issue must be considered on a de novo basis.  Although the Veteran contends the hemangioma had its onset during his military service, the evidence of record suggests this disorder is a congenital condition, and if that is the case, additional medical information should be sought.. 

At his July 2017 hearing, he testified that he underwent a tonsillectomy during childhood, but did not recall ever being diagnosed with pharyngitis and was asymptomatic prior to service.  The Veteran testified that he first became symptomatic after basic training when he noticed sore throats, bleeding, and difficulty swallowing.  The hemangioma was later confirmed by biopsy.  Also as noted above, a January 2015 opinion from a private physician, who noted treatment of the Veteran for about 20 years and indicated a causal connection between the Veteran's hemangioma and service.  See Medical Opinion from J.L. Covelli, M.D. dated January 11, 2015.  

Although the hemangioma was not shown at entry in February 1951, service treatment records note the Veteran's history of chronic pharyngitis and tonsillectomy.  Subsequently dated records show that he was seen repeatedly for sore throats and episodes of pharyngitis beginning in September 1951.  A clinical record dated in April 1952 shows he was under observation for a hemangioma of the posterior pharynx and was later admitted for laryngoscopy where the hemangioma was confirmed by biopsy in May 1952.  At that the time, he gave a history of intermittent sore throats, but stated the condition was otherwise asymptomatic.  He was discharged for treatment on an outpatient basis.  In November 1952, prior to separation, the examiner noted the Veteran's history of nonmalignant cavernous hemangioma of the posterior pharynx.

When examined by VA in April 1953, the Veteran reported that since service discharge he there were two occasions where he has spit up blood.  He also reported that mucous collects in the back of his throat.  Examination revealed some thickening and congestion of membrane of throat.  There was a bean-sized mass, which was reddish blue in color, in the hypopharyngeal region, just above epiglottis, and surrounded by chronic hemorrhagic infiltrations.  The diagnosis was hemangioma of the pharynx and chronic hypertrophic pharyngitis.  

The Veteran has also supplemented his claim with online articles, which discuss the symptoms, causes, and various types of hemangiomas.  It was noted that is not well understood why hemangiomas develop, but that some are caused by errors in the development of the vascular system that occur during fetal development, some may develop after an injury, and others are associated with genetic abnormalities.  It was noted that when lesions, especially those involving the oropharynx and the subglottic areas, are rapidly proliferative in children urgent intervention is indicated.  However in adults most of these lesions, if stable and not progressing, can be managed with conservative treatment.

The law provides that Veterans are presumed sound upon entry into service except for conditions noted upon entry or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such disorders as are recorded in examination reports are considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  When no preexisting condition is noted upon entry into service, a veteran is presumed sound.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed.Cir.2004).  The Secretary must rebut the presumption of soundness with "clear and unmistakable evidence that an injury or disease manifested in service was both preexisting and not aggravated by service."  Horn v. Shinseki, 25 Vet.App. 231, 234 (2012) (emphasis added).  History of pre-service existence of disorders recorded at the time of examination does not constitute a notation of such disorders but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1).

Additionally, it is unclear from the record whether the Veteran's hemangioma is congenital in nature.  In the case of congenital abnormalities, service connection may be established for a disease of congenital origin that first manifests during service or preexisted service, but progresses beyond its natural progression during service.  VAOPGCPREC 67-90.  On the other hand a congenital defect is not a disability for which service connection can be granted.  38 C.F.R. §§ 3.303(c); 4.9.  However, if the defect was aggravated such that a superimposed disease or injury occurred during service, service connection may be established for the resultant disability.  VAOPGCPREC 82-90.

Here, if the Veteran's pharyngeal hemangioma is indeed congenital, medical evidence is required to determine whether it is a developmental defect or developmental disease.  If it is a disease, findings must be made as to whether it was aggravated by his period of active service beyond its natural progression.  If a defect, findings must be made as to whether there are any superimposed diseases or injuries in connection with the congenital defect and if so, whether the superimposed disease or injury during service resulting in additional disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With any necessary identification of sources by the Veteran, obtain all outstanding VA or non-VA treatment records pertaining to treatment of the Veteran for pharyngeal hemangioma that are not already associated with the claims file.  The Board is particularly interested in records from the Veteran's longtime treating physician Dr. Covelli.  If these records are not available, it should be clearly stated in the claims file.

2.  After any additional records are associated with the claims file, schedule the Veteran for appropriate VA examination.  The file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms, and the examination report should include a discussion of the Veteran's documented medical history.  Any medically indicated testing should be accomplished.  The examiner must also consider the Veteran's testimony in addition to the documentary evidence of record.  

a) Based on what is medically known about hemangiomas, the examiner should determine whether the Veteran's pharyngeal hemangioma constitutes a congenital "defect" or a "disease" as defined by VAOPGCPREC 82-90 (generally, a congenital abnormality that is subject to improvement or deterioration is considered a disease; on the other hand, the term "defect" is defined as structural or inherent abnormalities or conditions that are more or less stationary in nature). 

b) If the pharyngeal hemangioma is considered a congenital defect, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that there was a superimposed disease or injury during service that resulted in additional disability. 

c) If the pharyngeal hemangioma is considered a congenital disease, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that it was aggravated during his period of active service beyond its natural progression due to any incident of service. 

d) If the pharyngeal hemangioma is NOT congenital, the examiner should provide an opinion as to whether there is clear and unmistakable evidence (undebatable) that it existed prior to service.  If so, point to the specific evidence relied upon. 

e) If the pharyngeal hemangioma is found to have existed prior to service, the examiner should then state whether there is clear and unmistakable (undebatable) evidence that it was not aggravated by service.  The examiner should specifically indicate whether the complaints/symptoms documented in service treatment records represent a worsening of the hemangioma beyond its natural progression.  The examiner should otherwise point to the specific clear and unmistakable evidence relied upon for the finding that the hemangioma was not permanently aggravated by service.

f) If the examiner finds that the evidence of record does not clearly and unmistakably show that the hemangioma existed prior to service AND that it was not aggravated by service, the presumption of soundness is not rebutted, and the examiner should then provide an opinion addressing whether, it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's pharyngeal hemangioma had its onset during service.

In providing this opinion, the examiner should carefully consider the objective medical findings in the service treatment records.  He/She must also address the Veteran's testimony at the Board hearing that his symptoms began during service and have existed since that time.  If the Veteran's reports are discounted, the examiner should provide the medical reasons for doing so.  The examiner must explain the underlying rationale for all opinions expressed, citing to supporting factual data/medical literature, as deemed indicated.

3.  After the above actions are completed, if the decision is adverse to the Veteran, issue a supplement statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


